The owner of the house having testified to facts from which the jury could conclude that the residence of the witness had been burglarized, it was relevant *Page 10 
for witness to describe the condition of the house when he left it in the morning and its condition when he returned about 4 p.m. The locus in quo of a crime immediately preceding, at the time of, and immediately after, a crime has been committed, is always admissible as a part of the res gestæ.
It was also relevant to show that at the time there was missed from the curtilage of the dwelling, or closely connected with it, some chickens and a turkey. This act, if done by the same parties who entered the house, was a part of the res gestæ; if found in the possession of defendants, or either of them, was a circumstance tending to connect them with the crime and also as to the intent of defendants in going to the house burglarized. 1 Mayf. Dig. p. 333.
The destruction by those who entered the house of the flowers and pots on the front porch of the house was admissible as being a part of the locus in quo. The crime of burglary is punishable by a variable term in the penitentiary, according to the heinousness of the act, and when the act of burglary is accompanied by vandalism, the court may take that fact into consideration in fixing the punishment.
That the wife and daughter of the prosecuting witness were at one time witnesses against Donnie Hasty, one of the defendants named in the indictment, and that Donnie Hasty was tried and acquitted by a jury, is entirely irrelevant and immaterial to this prosecution.
The questions propounded to defendants' witnesses Jim Jones, John Jones, and Armstrong by the solicitor touching their relation to the parties and their interest and connection with defendants' father and other close relatives were asked on cross-examination, in which there is a wide latitude, and in this respect the rulings of the court were without error. Smith v. Kress Co., 210 Ala. 436, 98 So. 378.
The defendants examined as a witness T.J. Hasty, who was their father. After this witness had testified, Pybus, a witness for the state, was permitted to testify that T.J. Hasty had offered him money to leave the country. Pybus was the principal state's witness. This testimony was admissible as affecting the credibility of T.J. Hasty.
That the stolen chickens were seen in the yard of one of the defendants after the crime had been committed was relevant, and that Ernest Hasty killed them, while perhaps immaterial, was without injury. The question of res inter alios acta does not enter into this question, as the chickens were in the possession of one of the defendants when they were killed by his brother.
We find no error in the record, and the judgment is affirmed.
Affirmed.